In an action for a declaratory judgment as to the rights of the parties under a lease agreement, particularly in view of the Commercial Rent Law (L. 1945, ch. 3, as amd. by L. 1945, ch. 315), order granting defendants’ motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action and directing that judgment be entered dismissing the complaint on the merits, reversed on the law, with $10 costs and disbursements, and the motion denied, without costs, with leave to defendants to answer within ten days from the entry of the order hereon. The complaint sets forth sufficient facts to indicate that the jural relations of the parties are disturbed and that their rights are in dispute, and that it is not proper to determine on a preliminary motion whether a declaratory judgment should be granted or denied. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.